SIBLEY, Circuit Judge
(concurring).
I concur because of the “T”. The check said: “Pay in dollars Seven Hundred Eighty Five 49ioo to the order of William T. Alston, Box 987, Athens, Ga.” Written in the corner of the check was “C-1,454,-554.” Not only was the check sent to the post-office box stated, but the user of that box was written in the check as part of the description of the payee. If the bearer of the check, being the user of that box, had had exactly the name of the payee, I think the bank could have safely cashed the check on that identification of the intended payee without wondering what C-1,454,554 might mean. Only because the check was payable to William T. Alston while the presenter of it was known as William Alston, does it seem to me that the loss can be put on the bank rather than on the drawer of the check who was mistaken as to who the Alston of Box 987, Athens, Ga., really was.